DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an RCE and a Reply on 27 June 2022 that:
Deleted the “structure edge algorithm” from the claims that was the center of the 112(a) rejection in favor of a more generally-recited identification of brightness variations indicating an edge of a defect.  The Examiner finds that the current claim language is sufficiently supported by the instant specification such that the 112(a) rejection is being withdrawn because those of ordinary skill in the art would understand that edge detection using brightness variations relates to a category of well-understood and conventional technologies.  As to the revised defect identification by identifying brightness variations see the primary reference Mahajan as further explained in the response to arguments and revised prior art rejection sections below.
Amended the abstract to reflect the technical disclosure of the specification thereby overcoming the abstract objection.  Applicant’s cooperation and high-quality revision are appreciated; and
Amended the independent claims 1 and 10 to further recite a lighting system that controls lighting to enable defects to be identified rather than reflections on the plurality of surfaces of the test object.  In response, the primary reference Mahajan discloses this newly added element.  See revised rejection below and response to arguments below.
Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Mahajan employs high intensity light reflection to identify the deepest location in a defect and does not disclose using brightness variations to identify an edge of a defect as recited in amended claims 1 and 10.  In response, Mahajan discloses the reworded defect detection that identifies defects in each region of interest comprises identifying brightness variations indicating an edge of a defect as demonstrated below.
	Applicant’s arguments focus on Mahajan’s identification of the deepest location in a defect as not disclosing using light brightness variations to indicate an edge of a defect.  Initially, the deepest location in a defect is itself an “edge of a defect” with other defect edges including the extent (length/width, profile) of the defect.  Mahajan’s system also identifies the defects’ extent (length/width, profile).  Indeed, Mahajan discloses a variety of defect detection methods that meet this broadly recited claim element as identified in the Final Office Action mailed 25 February 2022 and which are repeated below for the sake of easy reference along with revisions to further address the amended claim language.
	More specifically, Mahajan identifies defects in each region of interest comprises identifying brightness variations indicating an edge of a defect as follows:
	{See Fig. 7, identify and locate defects 704, [0046], Fig. 13, defect detection 1312, [0048], [0051] which includes a deep learning algorithm 610 and neural network trained on a large number of images with identifiable defects from each side and orientation (profile images) to identify brightness/intensity variations indicating an edge of a defect (pixel-wise differences indicative of edges and structural features of defects such as the length, wide and depth of scratches) between the trained images (profile images) and the images of the test object/mobile phone.
Moreover, identifying brightness variations indicating an edge of a defect includes identifying pixel-wise differences in intensity/brightness that are indicative of edges and structural features of defect edges and is fully met by Mahajan including the disclosed, but not claimed, use of an artificial neural network.  In further detail, the identifying brightness variations indicating an edge of a defect” reads on Mahajan’s 
i) algorithm locating defects (step 704) generally because intensity/brightness variations/differences in the image are used to locate the defect as per [0046]-[0047]; 
ii) the highest intensity light reflection (a brightness variation) for each defect 708 in [0046]; 
iii) the neural network in [0048]- [0051] which is a trained machine learning system 610 trained by product profiles, [0051], Fig. 13 which identify brightness variations indicating an edge of the defect;
iv) the width and depth 1320 measurements of the defects in [0051]-[0053] as measured from the image intensity (brightness) variations}; and/or
 
iv) identifying the width 710 and length 712 of the defect which identifying the defects’ extent as discussed in [0046], [0049] which as measured from the image intensity (brightness) variations.
	Applicant also argues that Fitzgerald and CTIA do not remedy the alleged deficiencies in Mahajan regarding defect identification.  In response, see Fitzgerald’s edge detection in Fig. 18, step 1815 which is not addressed by Applicant.  Moreover, these are secondary references applied for other aspects of the claims.
	Although Mahajan discloses identifying brightness variations indicating an edge of a defect, the disclosure employs the term “intensity” instead of brightness.  See page 14 of the Final Office Action which makes a similar statement.
Curiously, Applicant does not substantively address Free (US 8,358,813) which was and is applied to address the intensity/brightness issue.
Free was previously asserted as an analogous reference because it solves a similar image processing problem of processing captured images to detect edges. See title, abstract, background and cites below.  Significantly, Free teaches the equivalence of intensity and brightness in column 14, lines 6-13 and teaches the conventionality and fundament nature of the concept of using brightness discontinuities (variations) to detect edges.  Indeed, brightness is defined as representing or embodying the achromatic notion of intensity in column 4, lines 52-54. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan’s algorithm(s) that identify defects in each region of interest by identifying intensity variations indicating an edge of a defect such that brightness variations are substituted for intensity variations as taught by Free because Free teaches the equivalence of using intensity or brightness variations to detect edges.
Applicant also argues that the Mahajan does not disclose or suggest the amended language of “captured with use of a lighting system that controls lighting to enable defects to be identified rather than reflections on the plurality of surfaces of the test object”
In response, Mahajan discloses various lighting systems and techniques including lighting assembly 310 that emits diffuse lighting in [0028] and optimizing lighting conditions based on color, size, surface property, reflectivity, texture of materials of construction of the object, and lighting geometry in [0005], [0039]-[0040], [0047], [0051] that fully meets the newly claimed lighting system because a) diffuse lighting is well within the plain meaning of the claim because diffuse lighting reduces or otherwise softens reflections/reduces glare to enable defects to be identified rather than reflections and b) diffuse lighting is within the BRI of the instant invention’s lighting system which uses a semi-transparent dome providing diffuse illumination that reduces glare/reflections on the test object.  Note that the claims do not recite a semi-transparent dome but instead the functional result of soft, diffuse light that is also clearly disclosed by Mahajan
It is noted that semi-transparent domes for diffusely illuminating articles to detect defect edges (e.g. cracks, spots, defects) is conventional.  See, for example, Paradis (US 2003/0184740), Figs. 1a-3, [0040], [0063]-[0075]; [0125].  See also Yu (KR 101907349 B1) including a surface inspection of mobile phones using diffuse dome illumination in Fig. 7F and specifically “machine vision camera 110, including backlight illumination (FIG. 7A), axial diffusion illumination (FIG. 7B), structured illumination (FIG. (FIG. 7D), bright field illumination (FIG. 7E), diffuse dome illumination (FIG. 7F), and strobe illumination (not shown).”  Also see Weiss (US 20180130197 A1) including [0069] dome lighting diffusely lighting for optical inspection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (WO 2020257811 A1); Fitzgerald (US 2021/0116392 A1); CTIA (CTIATM Wireless Device Grading Scales Criteria and Definitions, Version 1, December 2018, retrieved from https://api.ctia.org/wp-content/uploads/2018/12/CTIA-Wireless-Device-Grading-Scales-Criteria-and-Definitions-Version-1.0.pdf); and Free (US 8,358,813).
Claim 1
	In regards to claim 1, Mahajan discloses a method {Figs. 7, 13, 15}, comprising: 
receiving, by a processing device, a plurality of images of a test object, the plurality of images including a plurality of surfaces of the test object and
{Fig. 13 discloses a method performed by the system (e.g. of Figs. 5, 6 including computing device 502, camera assemblies 308, object handling controller 516, object handler 302.  [0055]-[0057] discloses a processing device implementing all of the steps of the disclosed methodology for all claims 1-20.  Mahajan’s method inspects and cosmetically grades handheld cellular devices (test objects/mobile phones) as per [0032],[0051]-[0052] in which the image processing step 1310 receives images of the mobile phone captured by the cameras (image capture 1308), the images including all external surfaces of the test object as shown in Fig. 15 (copied below), [0046], [0052]};


    PNG
    media_image1.png
    454
    724
    media_image1.png
    Greyscale


captured with use of a lighting system that controls lighting to enable defects to be identified rather than reflections on the plurality of surfaces of the test object
{lighting assembly 310 emits diffuse lighting in [0028] and optimizing lighting conditions based on color, size, surface property, reflectivity, texture of materials of construction of the object, and lighting geometry in [0005], [0039]-[0040], [0047], [0051] that fully meets the newly claimed lighting system because a) diffuse lighting is well within the plain meaning of the claim because diffuse lighting reduces or otherwise softens reflections/reduces glare to enable defects to be identified rather than reflections and b) diffuse lighting is within the BRI of the instant invention’s lighting system which uses a semi-transparent dome providing diffuse illumination that reduces glare/reflections on the test object.  Note that the claims do not recite a semi-transparent dome but instead the functional result of soft, diffuse light that is also clearly disclosed by Mahajan};

{although [0048] discloses separating defects from the background and from artifacts not related to the surface being processed that discloses or at least suggests background removal, Mahajan is not solely relied upon to disclose this element};
for each region of interest as selected, comparing, by the processing device, each region of interest with a corresponding profile image and identifying defects in each region of interest,
{Fig. 7, identify and locate defects 704, [0046], Fig. 13, defect detection 1312, [0048], [0051] which includes a deep learning algorithm 610 trained on a large number of images with identifiable defects from each side and orientation (profile images) to identify defects in on each side of the test object/mobile phone}
wherein the identifying defects in each region of interest comprises identifying brightness variations indicating an edge of a defect
{See Fig. 7, identify and locate defects 704, [0046], Fig. 13, defect detection 1312, [0048], [0051] which includes a deep learning algorithm 610 and neural network trained on a large number of images with identifiable defects from each side and orientation (profile images) to identify brightness/intensity variations indicating an edge of a defect (pixel-wise differences indicative of edges and structural features of defects such as the length, wide and depth of scratches) between the trained images (profile images) and the images of the test object/mobile phone.
Moreover, identifying brightness variations indicating an edge of a defect includes identifying pixel-wise differences in intensity/brightness that are indicative of edges and structural features of defect edges and is fully met by Mahajan including the disclosed, but not claimed, use of an artificial neural network.  In further detail, the identifying brightness variations indicating an edge of a defect” reads on Mahajan’s 
i) algorithm locating defects (step 704) generally because intensity/brightness variations/differences in the image are used to locate the defect as per [0046]-[0047]; 
ii) the highest intensity light reflection (a brightness variation) for each defect 708 in [0046]; 
iii) the neural network in [0048]- [0051] which is a trained machine learning system 610 trained by product profiles, [0051], Fig. 13 which identify brightness variations indicating an edge of the defect;
iv) the width and depth 1320 measurements of the defects in [0051]-[0053] as measured from the image intensity (brightness) variations}; and/or
 iv) identifying the width 710 and length 712 of the defect which identifying the defects’ extent as discussed in [0046], [0049] which as measured from the image intensity (brightness) variations.};
grading, by the processing device, a cosmetic appearance 
storing the grades of the cosmetic appearance 
Although Mahajan, in [0048], discloses separating and classifying defects from the background and from artifacts not related to the surface being processed that discloses or at least suggests background removal, Mahajan is not solely relied upon to disclose this element.
Fitzgerald is a highly analogous invention in the same field of grading mobile devices by inspecting the surfaces thereof with cameras and conducting defect recognition and grading.  See abstract, Fig. 2 showing method of capturing images from all sides of the mobile phone, pre-processing images, and defect detection.  Defect detection further explained in [0147] while mobile phone grading is, for example, [0140] while Figs. 14-15A show structures for multi-sided image capture; and even including alignment in Fig. 17, steps 1720-1725; edge detection in Fig. 18, step 1815; and neural networks to classify defects into various classes such as scratches, chips, fractures, mars, dead pixels, color bleed, color errors per [0140], Fig. 24 including identified defect class 2430; comparison of device (captured) images 2510 with expected results (training images) 2515 in Fig. 25, [0160] which are highly parallel and read directly on most of the claim elements.
Fitzgerald also teaches selecting, by the processing device, a region of interest in each of the plurality of images, the region of interest comprising the test object having a background removed {see [0124] teaching the finding/selecting a region of interest that contains a mobile device and crops out every part of the image that is not the mobile device (aka the background is removed) while noting that at least front side and back side images of the mobile device are obtained and processed per [0013], [0143], Figs. 14-15A}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan’s mobile phone surface defect detector and grading method and system to include selecting, by the processing device, a region of interest in each of the plurality of images, the region of interest comprising the test object having a background removed as taught by Fitzgerald because removing the background allows the defect detection to proceed on a smaller image thereby speeding processing, saving storage space, and preventing mistaken defect detection due to irregularities assumed defects in the background region.
Although both Mahajan and Fitzgerald disclose grading a cosmetic appearance of the test object and storing the grade, neither of these references is relied upon to disclose grading of each region of interest and storing the grades for each region of interest as indicated above using strike-through font.
CTIA is a highly relevant publication that is specifically referenced by Mahajan in [0032] and provides industry standard grading scales for wireless devices including cosmetic grade definitions (Grades A-E, defect definitions, defect levels, and cosmetic surface area classification as per table of contents and individual sections referenced therein).
CTIA’s Surface Area Definitions in 2.3 define an “AA” Surface (front surface with main display and camera lens), “A” Surface, “B” Surface (back and side surfaces), “C” and “D” Surfaces while 2.6 lists defect levels for scratches in terms of length and width.  See in particular section 2.7 and Table 2-4 Cosmetic Grading Scales: Defect by Surface Area Table which grades the cosmetic appearance for each region of interest and stores the grades for each region.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan which already discloses grading a cosmetic appearance of the test object and storing the grade to also grade of each region of interest and store the grades for each region of interest as taught by CTIA because [0032] of Mahajan specifically motivates programming the industry standard cosmetic grading standards such as those produced by the CTIA organization into the method and system.
Although Mahajan discloses identifying brightness variations indicating an edge of a defect, the disclosure employs the term “intensity” instead of brightness.
Free is an analogous reference because it solves a similar image processing problem of processing captured images to detect edges. See title, abstract, background and cites below.  Significantly, Free teaches the equivalence of intensity and brightness in column 14, lines 6-13 and teaches the conventionality and fundament nature of the concept of using brightness discontinuities (variations) to detect edges.  Indeed, brightness is defined as representing or embodying the achromatic notion of intensity in column 4, lines 52-54. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan’s algorithm(s) that identify defects in each region of interest by identifying intensity variations indicating an edge of a defect such that brightness variations are substituted for intensity variations as taught by Free because Free teaches the equivalence of using intensity or brightness variations to detect edges.
Claim 3
	In regards to claim 3, Mahajan discloses wherein the defects include scratches, cracks, discoloration, and combinations thereof {Mahajan discloses a defect detection for a wide variety of defects as per [0048], [0031]-[0032], [0051], Fig. 15 for scratch, dents, cracks, nicks (e.g. deep defect cutting through all 8 layers of a iPhone 6 mobile device screen per [0027]), discolorations, dings and other defects which are individually distinguished and thereby include the “combinations thereof” as claimed}.
Claim 4
	In regards to claim 4, Mahajan discloses determining one or more features of the defects of each region of interest as identified, wherein the one or more features comprise dimensions of a defect, area of a defect, contrast of a defect, depth of a defect, and combinations thereof {see [0005], [0027], [0046] wherein a highest intensity reflection for each defect corresponds to contrast of a defect.  See also Fig. 12 illustrating width and depth of a defect}
Claim 5
	In regards to claim 5, Mahajan discloses wherein grading the cosmetic appearance 
	CTIA also teaches grading the cosmetic appearance of each region of interest is based on a severity of the identified defects as determined from the one or more features of the identified defects {see CTIA’s Surface Area Definitions in 2.3 define an “AA” Surface (front surface with main display and camera lens), “A” Surface, “B” Surface (back and side surfaces), “C” and “D” Surfaces while 2.6 lists defect levels for scratches in terms of length and width.  See in particular section 2.7 and Table 2-4 Cosmetic Grading Scales: Defect by Surface Area Table which grades each region of interest (e.g. “AA” and “B” surfaces based on defect level (severity).  See also 2.6 defining defect levels}.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan which already discloses grading a cosmetic appearance of the test object based on a severity of the identified defects as determined from the one or more features of the identified defects to grade each region based on the defect severity as taught by CTIA because [0032] of Mahajan specifically motivates programming the industry standard cosmetic grading standards such as those produced by CTIA organization into the method and system.
Claim 6
	In regards to claim 6, Mahajan discloses outputting, by the processing device, the grades of the cosmetic appearance
CTIA is a highly relevant publication that is specifically referenced by Mahajan and provides industry standard grading scales for wireless devices including cosmetic grade definitions (Grades A-E, defect definitions, defect levels, and cosmetic surface area classification as per table of contents and individual sections referenced therein.
CTIA’s Surface Area Definitions in 2.3 define an “AA” Surface (front surface with main display and camera lens), “A” Surface, “B” Surface (back and side surfaces), “C” and “D” Surfaces while 2.6 lists defect levels for scratches in terms of length and width.  See in particular Table 2-4 Cosmetic Grading Scales: Defect by Surface Area Table which grades the cosmetic appears for each region of interest.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan which already outputs, by the processing device, the grades of the cosmetic appearance on a display to display the grades for each region of interest as taught by CTIA because [0032] of Mahajan specifically motivates programming the industry standard cosmetic grading standards such as those produced by CTIA organization into the method and system.
Claim 7
	In regards to claim 7, Mahajan discloses wherein grading the cosmetic appearance of each region of interest based on the identified defects comprises 
CTIA teaches weighting a significance of a defect based on its location on the plurality of surfaces of the test object {see grading cites above for claim 6 particularly [0032] in which industry standard cosmetic grading standards such as those produced by CTIA organization may be programmed into the method and system while Table 2-4 clearly weights significance of a defect based on its location (e.g. Surface Area “AA” permits zero level 1 defects while Surface Area “B” permits 4 level one defects for the same Grade A grading level}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan which already grades the test object based on the identified defects to grade the cosmetic appearance of each region of interest based on the identified defects comprises weighting a significance of a defect based on its location on the plurality of surfaces of the test object as taught by CTIA because [0032] of Mahajan specifically motivates programming the industry standard cosmetic grading standards such as those produced by CTIA organization into the method and system.
Claim 8
	In regards to claim 8, Mahajan discloses wherein grading the cosmetic appearance 
CTIA also teaches grading the cosmetic appearance of each region of interest based on the identified defects comprises weighting a significance of a defect based on a defect type, wherein the types of defects include scratches, cracks, and discoloration {section 2.2 cosmetic grade definitions use defect type (e.g. scratch and blemish for Grade A while a crack results in, at best, Grade B.  For region of interest see Table 2-4 and section 2.2 wherein the location of the crack determines Grade B vs Grade C}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan which already identifies defects types including the  scratches, cracks, and discoloration and grades the mobile terminal based on detected defect type to grade the cosmetic appearance of each region of interest based on the identified defects comprises weighting a significance of a defect based on a defect type as taught by CTIA because [0032] of Mahajan specifically motivates programming the industry standard cosmetic grading standards such as those produced by CTIA organization into the method and system.

Claims 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan, Fitzgerald, CTIA, Silva (US-20200265487A1), and Free.
Independent Claim 10
	In regards to claim 10, Mahajan discloses a method, comprising: 
capturing an image of a first surface of a computing device with a first camera
{Fig. 13 discloses a method performed by the system (e.g. of Figs. 5, 6 including computing device 502, camera assemblies 308, object handling controller 516, object handler 302.  Mahajan’s method inspects and cosmetically grades handheld cellular devices (test objects/mobile phones/computing device) as per [0032],[0051]-[0052] in which the image processing step 1310 receives images of the mobile phone captured by the cameras (image capture 1308), [0046], [0052]}; 

rotating the computing device to capture a second surface of the computing device that is opposite the first surface {Figs. 1-3 illustrate object handling including a robotic arm 302, mounting and gripping device 304.  [0037]-[0038] discuss rotating/moving the computing device to capture all sides including a second surface opposite the first surface t as shown in Fig. 15 (copied above), [0046], [0052]};
capturing an image of the second surface of the computing device with the first camera {see above cites for rotating};
moving the computing device to a second location and capturing an image of a third surface using a second camera and capturing an image of a fourth surface using a third camera; rotating the computing device to capture fifth and sixth surfaces that are opposite the third and fourth surfaces; capturing an image of the fifth surface using the second camera and capturing an image of the sixth surface using the third camera {see above cites for rotating while noting that there are a plurality of cameras 308 and the robotic arm is disclosed as lifting, rotating, flipping and positioning the object multiple times in order to get a complete image of all sides per [0038]};

{although [0048] discloses separating defects from the background and from artifacts not related to the surface being processed that discloses or at least suggests background removal, Mahajan is not solely relied upon to disclose this element};
for the plurality of regions of interest as selected, comparing, by the processing device, each region of interest with a corresponding profile image and identifying defects in each region of interest
{Fig. 7, identify and locate defects 704, [0046], Fig. 13, defect detection 1312, [0048], [0051] which includes a deep learning algorithm 610 trained on a large number of images with identifiable defects from each side and orientation (profile images) to identify defects in on each side of the test object/mobile phone.  [0055]-[0057] discloses a processing device implementing all of the steps of the disclosed methodology for all claims 1-20};
wherein identifying defects in each region of interest comprises identifying brightness variations indicating an edge of a defect
{See Fig. 7, identify and locate defects 704, [0046], Fig. 13, defect detection 1312, [0048], [0051] which includes a deep learning algorithm 610 and neural network trained on a large number of images with identifiable defects from each side and orientation (profile images) to identify brightness/intensity variations indicating an edge of a defect (pixel-wise differences indicative of edges and structural features of defects such as the length, wide and depth of scratches) between the trained images (profile images) and the images of the test object/mobile phone.
Moreover, identifying brightness variations indicating an edge of a defect includes identifying pixel-wise differences in intensity/brightness that are indicative of edges and structural features of defect edges and is fully met by Mahajan including the disclosed, but not claimed, use of an artificial neural network.  In further detail, the identifying brightness variations indicating an edge of a defect” reads on Mahajan’s 
i) algorithm locating defects (step 704) generally because intensity/brightness variations/differences in the image are used to locate the defect as per [0046]-[0047]; 
ii) the highest intensity light reflection (a brightness variation) for each defect 708 in [0046]; 
iii) the neural network in [0048]- [0051] which is a trained machine learning system 610 trained by product profiles, [0051], Fig. 13 which identify brightness variations indicating an edge of the defect;
iv) the width and depth 1320 measurements of the defects in [0051]-[0053] as measured from the image intensity (brightness) variations}; and/or
 iv) identifying the width 710 and length 712 of the defect which identifying the defects’ extent as discussed in [0046], [0049] which as measured from the image intensity (brightness) variations.};
grading, by the processing device, a cosmetic appearance 
storing the grades of the cosmetic appearance 
wherein the images are captured with use of a lighting system that controls lighting to enable defects to be identified rather than reflections on the plurality of surfaces of the test object
{lighting assembly 310 emits diffuse lighting in [0028] and optimizing lighting conditions based on color, size, surface property, reflectivity, texture of materials of construction of the object, and lighting geometry in [0005], [0039]-[0040], [0047], [0051] that fully meets the newly claimed lighting system because a) diffuse lighting is well within the plain meaning of the claim because diffuse lighting reduces or otherwise softens reflections/reduces glare to enable defects to be identified rather than reflections and b) diffuse lighting is within the BRI of the instant invention’s lighting system which uses a semi-transparent dome providing diffuse illumination that reduces glare/reflections on the test object.  Note that the claims do not recite a semi-transparent dome but instead the functional result of soft, diffuse light that is also clearly disclosed by Mahajan}.
Although Mahajan, in [0048], discloses separating and classifying defects from the background and from artifacts not related to the surface being processed that discloses or at least suggests background removal, Mahajan is not solely relied upon to disclose this element.
Fitzgerald is a highly analogous invention in the same field of grading mobile devices by inspecting the surfaces thereof with cameras and conducting defect recognition and grading.  See abstract, Fig. 2 showing method of capturing images from all sides of the mobile phone, pre-processing images, and defect detection.  Defect detection further explained in [0147] while mobile phone grading is, for example, [0140] while Figs. 14-15A show structures for multi-sided image capture; and even including alignment in Fig. 17, steps 1720-1725; edge detection in Fig. 18, step 1815; and neural networks to classify defects into various classes such as scratches, chips, fractures, mars, dead pixels, color bleed, color errors per [0140], Fig. 24 including identified defect class 2430; comparison of device (captured) images 2510 with expected results (training images) 2515 in Fig. 25, [0160] which are highly parallel and read directly on most of the claim elements.
Fitzgerald also teaches selecting, by the processing device, a region of interest in each of the plurality of images, the region of interest comprising the test object having a background removed {see [0124] teaching the finding/selecting a region of interest that contains a mobile device and crops out every part of the image that is not the mobile device (aka the background is removed) while noting that at least front side and back side images of the mobile device are obtained and processed per [0013], [0143], Figs. 14-15A}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan’s mobile phone surface defect detector and grading method and system to include selecting, by the processing device, a region of interest in each of the plurality of images, the region of interest comprising the test object having a background removed as taught by Fitzgerald because removing the background allows the defect detection to proceed on a smaller image thereby speeding processing, saving storage space, and preventing mistaken defect detection due to irregularities assumed defects in the background region.
Although both Mahajan and Fitzgerald disclose grading a cosmetic appearance of the test object and storing the grade, neither of these references is relied upon to disclose grading of each region of interest and storing the grades for each region of interest as indicated above using strike-through font.
CTIA is a highly relevant publication that is specifically referenced by Mahajan in [0032] and provides industry standard grading scales for wireless devices including cosmetic grade definitions (Grades A-E, defect definitions, defect levels, and cosmetic surface area classification as per table of contents and individual sections referenced therein).
CTIA’s Surface Area Definitions in 2.3 define an “AA” Surface (front surface with main display and camera lens), “A” Surface, “B” Surface (back and side surfaces), “C” and “D” Surfaces while 2.6 lists defect levels for scratches in terms of length and width.  See in particular section 2.7 and Table 2-4 Cosmetic Grading Scales: Defect by Surface Area Table which grades the cosmetic appearance for each region of interest and stores the grades for each region.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan which already discloses grading a cosmetic appearance of the test object and storing the grade to also grade of each region of interest and store the grades for each region of interest as taught by CTIA because [0032] of Mahajan specifically motivates programming the industry standard cosmetic grading standards such as those produced by the CTIA organization into the method and system.
	Although Mahajan mentions make and model of the mobile phone/electronic device in [0052], Mahajan is not relied upon to disclose determining, by a processing device, a model and manufacturer of the computing device based on the image of the first surface of the computing device.
	Silva is a highly analogous reference from the same field of electronic device surface inspection and grading (condition).  See abstract, Figs. 1A, 2, 4A, 4B, 5, 7, 8, and 11; [0002].  Silva teaches imaging device 190 with robot arm to capture top/bottom surfaces of a mobile phone per [0037]-[0040] and visual analysis of the mobile phone surfaces to determine damage, cracks, defects as well as grading/condition/price per [0041]-[0042], [0045]-[0047], [0059] including defect type, size and cosmetic rating.  Silva also performs region selection with background subtraction per [0054].  Comparison via profile images using neural network in Fig. 11, [0062]-[0072] and also Fig. 5.
	Silva also teaches determining, by a processing device, a model and manufacturer of the computing device based on the image of the first surface of the computing device {see cites above and particularly [0040]-[0041], [0045] for make, model, and/or sub-model identification based on device image of first surface.  For processing device see Fig. 6, [0073]-[0078]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan which already discloses grading a cosmetic appearance of the mobile phone to also determine, by a processing device, a model and manufacturer of the computing device (mobile phone) based on the image of the first surface of the computing device as taught by Silva because doing so permits the method to identify damages that are specific to a particular device as motivated by Silva in [0068].
Although Mahajan discloses identifying brightness variations indicating an edge of a defect, the disclosure employs the term “intensity” instead of brightness.
Free is an analogous reference because it solves a similar image processing problem of processing captured images to detect edges. See title, abstract, background and cites below.  Significantly, Free teaches the equivalence of intensity and brightness in column 14, lines 6-13 and teaches the conventionality and fundament nature of the concept of using brightness discontinuities (variations) to detect edges.  Indeed, brightness is defined as representing or embodying the achromatic notion of intensity in column 4, lines 52-54. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan’s algorithm(s) that identify defects in each region of interest by identifying intensity variations indicating an edge of a defect such that brightness variations are substituted for intensity variations as taught by Free because Free teaches the equivalence of using intensity or brightness variations to detect edges.
Claim 11
	In regards to claim 11, Mahajan discloses wherein the first surface is a rear surface of the computing device and the second surface is a front surface of the computing device, the second surface being a display of the computing device {[0037]-[0038] discuss rotating/moving the computing device to capture all sides including a second surface opposite the first surface t as shown in Fig. 15 (copied above), [0046], [0052]}.
Claim 12
	In regards to claim 11, Mahajan discloses wherein the third, fourth, fifth, and sixth surfaces are side surfaces of the computing device {[0037]-[0038] discuss rotating/moving the computing device to capture all sides including a second surface opposite the first surface t as shown in Fig. 15 (copied above), [0046], [0052]}.

Claims 13-19
The rejection of claims 3-8 above applies mutatis mutandis to the corresponding limitations of claims 13-18, respectively.  


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan, Fitzgerald, CTIA and Free as applied to claim 1 above, and further in view of Liu {X. Liu and Y. Hu, "Inspection of IC wafer Defects Based on Image Registration," 2018 IEEE 3rd Advanced Information Technology, Electronic and Automation Control Conference (IAEAC), 2018, pp. 868-872, doi: 10.1109/IAEAC.2018.8577710}.
Claim 9
In regards to claim 9, Mahajan is not relied upon to disclose aligning the plurality of images with corresponding profile images.
Liu is an analogous reference in the same field of detecting defects in test object from images and solves a similar problem of aligning detected images with standard/reference/profile images.  See abstract and Section III.  Liu also teaches 
aligning the plurality of images with corresponding profile images in Section III Image Registration Between The Standard Image and The Detected Image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan’s mobile phone grading method which compares captured images with profile images as detailed above for claim 1 to include aligning the plurality of images with corresponding profile images as taught by Liu because properly registered/aligned images permits a more accurate comparison of the captured images against the profile images thereby increasing defect recognition accuracy and thereby grading accuracy and because Liu motivates alignment/registration as needed to achieve complete alignment between the detected image and profile image which is difficult to achieve in space. 
  
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan, Fitzgerald, CTIA, Silva, and Free as applied to claim 10 above, and further in view of Liu.
Liu is an analogous reference in the same field of detecting defects in test object from images and solves a similar problem of aligning detected images with standard/reference/profile images.  See abstract and Section III.  Liu also teaches 
aligning the plurality of images with corresponding profile images in Section III Image Registration Between The Standard Image and The Detected Image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mahajan’s mobile phone grading method which compares captured images with profile images as detailed above for claim 1 to include aligning the plurality of images with corresponding profile images as taught by Liu because properly registered/aligned images permits a more accurate comparison of the captured images against the profile images thereby increasing defect recognition accuracy and thereby grading accuracy and because Liu motivates alignment/registration as needed to achive complete alignment between the detected image and profile image which is difficult to achieve in space. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It is noted that semi-transparent domes for diffusely illuminating articles to detect defect edges (e.g. cracks, spots, defects) is conventional.  See, for example, Paradis (US 2003/0184740), Figs. 1a-3, [0040], [0063]-[0075]; [0125].  See also Yu (KR 101907349 B1) including a surface inspection of mobile phones using diffuse dome illumination in Fig. 7F and specifically “machine vision camera 110, including backlight illumination (FIG. 7A), axial diffusion illumination (FIG. 7B), structured illumination (FIG. (FIG. 7D), bright field illumination (FIG. 7E), diffuse dome illumination (FIG. 7F), and strobe illumination (not shown).”  Also see Weiss (US 20180130197 A1) including [0069] dome lighting diffusely lighting for optical inspection. 
Kanodia US 20180232875 A1 teaches mobile phone surface cosmetic grading based on defect location (front/back side) using a defect index in [0027]-[0042].
Marques (Oge Marques, "Image Segmentation," in Practical Image and Video Processing Using MATLAB , IEEE, 2011, pp.365-386, doi: 10.1002/9781118093467.ch15) teaches various image segmentation/background removal techniques.  See also Heck US 5845002 A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486